On the court’s own motion, appeal taken as of right dismissed, without costs, upon the ground that appellant is not aggrieved by the modification at the Appellate Division (CPLR 5601, subd [a], par [iii]) and upon the further ground that the dissent is not on a question of law in favor of appellant (CPLR 5601, subd [a], par [i]). Motion, insofar as it seeks leave to appeal from so much of the Appellate Division order as affirmed the denial of appellant’s application to hold respondent in contempt, dismissed upon the ground that that portion of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied. Motion for leave to prosecute the appeal as a poor person dismissed as academic.